DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-39 are pending for this Office Action.

Election/Restrictions
Applicant’s election without traverse of claims 1-30 in the reply filed on 10/24/2022 is acknowledged. Claims 31-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. 

Claims 1-30 are under consideration for this Office Action.

Claim Objections
Claim(s) 2 is are objected to because of the following informalities:  

Claim 2: “…wherein ones of the passive cathodic protection units of the plurality of passive cathodic protection units are…” does not appear to be grammatically correct. 

Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 11-14, 16-22, and 26-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fourie et al (US 7,027,957 B2). 

Claim 1: Fourie discloses a cathodic protection interruption system (see e.g. title and abstract of Fourie) comprising: 
a metallic structure (pipe, see e.g. abstract and col 5, lines 61-67 of Fourie) embedded in an electrolytic medium (soil, see e.g. abstract and col 5, lines 61-67 of Fourie); 
a plurality of passive cathodic protection units (sacrificial anodes, see e.g. #75 on Fig 7 of Fourie) embedded in the electrolytic medium adjacent to and spaced apart along the metallic structure (see e.g. #30 on Fig 1 of Fourie); 
a plurality of test units electrically coupled with the metallic structure and each of the plurality of passive cathodic protection units (see e.g. TS# on Fig 9A of Fourie); and, 
a low-power consumption component arrangement comprising: 
a local real-time clock coupled with each test unit of the plurality of test units and a global positioning system (GPS) receiver coupled with each test unit of the plurality of test units for receiving GPS time from at least one global positioning system satellite in data communication therewith (see e.g. col 5, lines 5-22 and col 21, lines 63-67 of Fourie); 
at least one controller communicatively coupled with each real-time clock and each GPS receiver for activating the GPS receiver once the local real-time clock reaches a predetermined real-time clock time to synchronize a real-time clock time of each local real- time clock with GPS time (see e.g. col 5, lines 5-22 and col 16, lines 46-59 of Fourie); and, 
a plurality of interruption modules (see e.g. #94 on Fig 7 and col 6, lines 21-21 of Furie) each coupled in electrical and data communication with the at least one controller (see e.g. col 16, lines 46-50 of Furie), 
the at least one controller selectively changing an activation state of each interruption module of the plurality of interruption modules once the real-time clock time reaches a predetermined activation state change time to selectively electrically couple or electrically decouple each passive cathodic protection unit of the plurality of passive cathodic protection units from the metallic structure (see e.g. col 5, lines 5-22 and col 16, lines 46-65 of Furie).

Claim 2: Fourie discloses that one of the passive cathodic protection units of the plurality of passive cathodic protection units are sacrificial anodes (see e.g. col 23, lines 43-52 of Fourie).

Claim 3: Fourie discloses 
a plurality of reference electrodes each embedded in the electrolytic medium proximate to the metallic structure and electrically coupled with a corresponding test unit of the plurality of test units (see e.g. #46 on Fig 3 of Fourie); and, 
a plurality of voltmeters wherein one voltmeter of the plurality of voltmeters is electrically coupled between each reference electrode and corresponding test unit of the plurality of test units (see e.g. #42 on Fig 3 of Fourie).

Claim 4: Fourie discloses a plurality of remote monitoring units each housing a corresponding one of the at least one interruption modules and in electrical communication and data communication with a corresponding test unit of the plurality of test units (see e.g. #62 on Fig 5 of Fourie). 

Claim 5: Fourie discloses each remote monitoring unit of the plurality of remote monitoring units is configured for wireless cellular communication (see e.g. col 24, lines 20-44 of Fourie). 

Claim 6: Fourie discloses each remote monitoring unit of the plurality of remote monitoring units is configured for wireless satellite communication (see e.g. col 24, lines 20-44 of Fourie).

Claim 7: Fourie discloses battery serving as a sole power source for at least one of the remote monitoring unit and the corresponding test station, the battery absent connection with an external power source (“If no AC power is available, an RMU can be powered with a long life battery with sufficient capacity that an RMU can operate for a number of years before replacing battery”, see e.g. col 15, lines 45-48 of Fourie).

Claim 11: Fourie discloses that the metallic structure is one of a pipeline (see e.g. abstract of Fourie). 

Claim 12: Fourie discloses that the electrolytic medium is soil (see e.g. abstract and col 5, lines 61-67 of Fourie).

Claim 13: Fourie discloses a local power source electrically coupled with at least one of the test stations and the interruption module (see e.g. #88 on Fig 7 of Fourie). 

Claim 14: Fourie discloses that the local power source is a battery absent external augmentation (“If no AC power is available, an RMU can be powered with a long life battery with sufficient capacity that an RMU can operate for a number of years before replacing battery”, see e.g. col 15, lines 45-48 of Fourie).

Claim 16: Fourie discloses a cathodic protection interruption system (see e.g. title and abstract of Fourie) comprising: 
a metallic structure (pipe, see e.g. abstract and col 5, lines 61-67 of Fourie) embedded in an electrolytic medium (soil, see e.g. abstract and col 5, lines 61-67 of Fourie); 
at least one passive cathodic protection unit (sacrificial anodes, see e.g. #75 on Fig 7 of Fourie) embedded in the electrolytic medium adjacent to the metallic structure; 
a test unit electrically coupled with the metallic structure and the passive cathodic protection unit (see e.g. TS# on Fig 9A of Fourie); and, 
a low-power consumption component arrangement comprising: 
a local real-time clock coupled with the test unit and a global positioning system (GPS) receiver coupled with the test unit for receiving GPS time from at least one global positioning system satellite in data communication therewith (see e.g. col 5, lines 5-22 and col 21, lines 63-67 of Fourie);
at least one controller communicatively coupled with the real-time clock and the GPS receiver for activating the GPS receiver once the local real-time clock reaches a predetermined local time to synchronize the local real-time clock with GPS time (see e.g. col 5, lines 5-22 and col 16, lines 46-59 of Fourie); and, 
an interruption module (see e.g. #94 on Fig 7 and col 6, lines 21-21 of Furie) coupled in electrical and data communication with the at least one controller (see e.g. col 16, lines 46-50 of Furie), 
the at least one controller selectively changing an activation state of the interruption module once the real-time clock time reaches a predetermined activation state change time to selectively electrically couple or electrically decouple the passive cathodic protection unit from the metallic structure (see e.g. col 5, lines 5-22 and col 16, lines 46-65 of Furie).

Claim 17: Fourie discloses that one of the passive cathodic protection units of the plurality of passive cathodic protection units are sacrificial anodes (see e.g. col 23, lines 43-52 of Fourie).

Claim 18: Fourie discloses 
a reference electrode embedded in the electrolytic medium proximate to the metallic structure and electrically coupled with a corresponding test unit of the plurality of test units (see e.g. #46 on Fig 3 of Fourie); and, 
a voltmeter electrically coupled between each reference electrode and corresponding test unit of the plurality of test units (see e.g. #42 on Fig 3 of Fourie).

Claim 19: Fourie discloses a remote monitoring unit housing the interruption module and in electrical communication and data communication with the test unit (see e.g. #62 on Fig 5 of Fourie). 

Claim 20: Fourie discloses the remote monitoring unit is configured for wireless cellular communication (see e.g. col 24, lines 20-44 of Fourie). 

Claim 21: Fourie discloses the remote monitoring unit is configured for wireless satellite communication (see e.g. col 24, lines 20-44 of Fourie).

Claim 22: Fourie discloses battery serving as a sole power source for at least one of the remote monitoring unit and the corresponding test station, the battery absent connection with an external power source (“If no AC power is available, an RMU can be powered with a long life battery with sufficient capacity that an RMU can operate for a number of years before replacing battery”, see e.g. col 15, lines 45-48 of Fourie).

Claim 26: Fourie discloses that the metallic structure is one of a pipeline (see e.g. abstract of Fourie). 

Claim 27: Fourie discloses that the electrolytic medium is soil (see e.g. abstract and col 5, lines 61-67 of Fourie).

Claim 28: Fourie discloses a local power source electrically coupled with at least one of the test stations and the interruption module (see e.g. #88 on Fig 7 of Fourie). 

Claim 29: Fourie discloses that the local power source is a battery absent external augmentation (“If no AC power is available, an RMU can be powered with a long life battery with sufficient capacity that an RMU can operate for a number of years before replacing battery”, see e.g. col 15, lines 45-48 of Fourie).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 8 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fourie in view of Iridium (“Satellites 101: LEO vs. GEO”, 2018, pages 1-9). 

Claim 8: Fourie discloses at least one low earth satellite in data communication with each remote monitoring unit of the plurality of remote monitoring units (see e.g. col 3, lines 47-50 and col 24, lines 20-22 of Fourie). 

Fourie does not explicitly teach that the satellite uses the L-band. Iridium teaches that “L-band is renowned for its ability to send and receive transmissions even in adverse weather conditions because lower frequencies are less susceptible to interference from atmospheric and weather conditions than their Ku, Ka and C-band counterparts” (see e.g. page 5, paragraph starting with “Additionally” of Iridium). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of Fourie to utilize the L-band for the satellite because the L-band can send and receive transmissions even in adverse weather conditions because lower frequencies are less susceptible to interference from atmospheric and weather conditions. 

Claim 23: Fourie discloses at least one low earth satellite in data communication with each remote monitoring unit of the plurality of remote monitoring units (see e.g. col 3, lines 47-50 and col 24, lines 20-22 of Fourie). 

Fourie does not explicitly teach that the satellite uses the L-band. Iridium teaches that “L-band is renowned for its ability to send and receive transmissions even in adverse weather conditions because lower frequencies are less susceptible to interference from atmospheric and weather conditions than their Ku, Ka and C-band counterparts” (see e.g. page 5, paragraph starting with “Additionally” of Iridium). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of Fourie to utilize the L-band for the satellite because the L-band can send and receive transmissions even in adverse weather conditions because lower frequencies are less susceptible to interference from atmospheric and weather conditions. 


Claim(s) 9 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fourie in view of Blankenstein et al (US 2006/0203411 A1, referred to as Blankenstein). 

Claim 9: The limitation claiming “the GPS receiver is deactivated after synchronization until the real-time clock reaches the predetermined real-time clock time” is an intended use/function for the system. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Fourie discloses all the required structure of claim 9 and it would be obvious to a person having ordinary skill in the art at the time of filing that the structure of Fourie would be capable of deactivating the GPS receiver after synchronization until the real-time clock reaches the predetermined real-time clock time. Furthermore, Blankenstein teaches that deactivating the GPS receiver “for the majority of the time results in significant power savings. These processes preferably do not need to be active more than 10% of the time in a low power mode” (see e.g. [0033] of Blankenstein). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of Fourie to deactivate the GPS receiver after use (e.g. the synchronization) until it needs to be used again (e.g. synchronization based on the clock) as taught in Blankenstein because this allows for significant power savings for the system. 

Claim 24: The limitation claiming “the GPS receiver is deactivated after synchronization until the real-time clock reaches the predetermined real-time clock time” is an intended use/function for the system. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Fourie discloses all the required structure of claim 9 and it would be obvious to a person having ordinary skill in the art at the time of filing that the structure of Fourie would be capable of deactivating the GPS receiver after synchronization until the real-time clock reaches the predetermined real-time clock time. Furthermore, Blankenstein teaches that deactivating the GPS receiver “for the majority of the time results in significant power savings. These processes preferably do not need to be active more than 10% of the time in a low power mode” (see e.g. [0033] of Blankenstein). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of Fourie to deactivate the GPS receiver after use (e.g. the synchronization) until it needs to be used again (e.g. synchronization based on the clock) as taught in Blankenstein because this allows for significant power savings for the system. 

Claim(s) 10 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fourie in view of Caudill et al (US 6,107,811). 

Claim 10: Fourie does not explicitly teach 
at least one coupon embedded in the electrolytic medium adjacent the metallic structure and electrically coupled with the at least one cathodic protection unit via the test station; and, 
a switch electrically coupled between the at least one coupon and the test station for selectively coupling and decoupling the at least one coupon from the at least one cathodic protection unit.

Caudill teaches a similar cathodic protection monitoring system for buried pipelines to that of Fourie (see e.g. abstract of Caudill). Regarding the monitoring of pipelines, Caudill states the following on col 1, lines 31-64): 
One problem with measuring this potential arises from potential differences in the soil resulting from currents through the distributed resistance of the soil. It is necessary to turn off the cathodic protection in order to eliminate the voltage drop arising from the cathodic protection current flowing through the distributed resistance of the soil. However, not only does this interrupt the protection, but it does not eliminate additional voltage drops in the soil which result from stray currents from underground power sources, such as transit systems which cannot be turned off. Additionally, long buried pipelines commonly have a series of several cathodic protection systems spaced along the pipeline. Elimination of the IR drop through the soil from the neighboring cathodic protection systems would require that all cathodic protection systems be turned off during measurement of the pipe to reference electrode voltage. 

In order to avoid these problems, coupons are used to monitor the level of cathodic protection on buried metal objects. A coupon is a bare metal electrode having substantially the same metallurgical, and therefore electrochemical, attributes as the buried metal object. The coupon is buried in the soil near the buried metal object so that it is subjected to the same corrosive effects and the same cathodic protection as the buried metal object. Consequently, the coupon is used to simulate the buried metal object and potential difference measurements are taken between the coupon and the reference electrode. This allows the application of cathodic protection to the buried metal object to continue uninterrupted, while only the cathodic protection to the coupon is interrupted for purposes of taking measurements. The coupon reference potential therefore simulates the potential of a coating defect or holiday on the buried metal object.

Caudill teaches 
	at least one coupon embedded in the electrolytic medium adjacent the metallic structure and electrically coupled with the at least one cathodic protection unit via the test station (see e.g. #18 on Fig 1 of Caudill); and,
a switch electrically coupled between the at least one coupon and the test station for selectively coupling and decoupling the at least one coupon from the at least one cathodic protection unit (see e.g. #36 on Fig 2 of Caudill).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of Fourie to include the at least one coupon embedded in the electrolytic medium adjacent the metallic structure and electrically coupled with the at least one cathodic protection unit via the test station; and, a switch electrically coupled between the at least one coupon and the test station for selectively coupling and decoupling the at least one coupon from the at least one cathodic protection unit as taught in Caudill because this configuration utilizing the coupon allows the protective current to be continuous applied to the pipeline during the measurement. 

Claim 25: Fourie does not explicitly teach 
a coupon embedded in the electrolytic medium adjacent the metallic structure and electrically coupled to the passive cathodic protection unit via the test station; and, 
a switch electrically coupled between the coupon and the test station for selectively coupling and decoupling the coupon from the at least one cathodic protection unit.

Caudill teaches a similar cathodic protection monitoring system for buried pipelines to that of Fourie (see e.g. abstract of Caudill). Regarding the monitoring of pipelines, Caudill states the following on col 1, lines 31-64): 
One problem with measuring this potential arises from potential differences in the soil resulting from currents through the distributed resistance of the soil. It is necessary to turn off the cathodic protection in order to eliminate the voltage drop arising from the cathodic protection current flowing through the distributed resistance of the soil. However, not only does this interrupt the protection, but it does not eliminate additional voltage drops in the soil which result from stray currents from underground power sources, such as transit systems which cannot be turned off. Additionally, long buried pipelines commonly have a series of several cathodic protection systems spaced along the pipeline. Elimination of the IR drop through the soil from the neighboring cathodic protection systems would require that all cathodic protection systems be turned off during measurement of the pipe to reference electrode voltage. 

In order to avoid these problems, coupons are used to monitor the level of cathodic protection on buried metal objects. A coupon is a bare metal electrode having substantially the same metallurgical, and therefore electrochemical, attributes as the buried metal object. The coupon is buried in the soil near the buried metal object so that it is subjected to the same corrosive effects and the same cathodic protection as the buried metal object. Consequently, the coupon is used to simulate the buried metal object and potential difference measurements are taken between the coupon and the reference electrode. This allows the application of cathodic protection to the buried metal object to continue uninterrupted, while only the cathodic protection to the coupon is interrupted for purposes of taking measurements. The coupon reference potential therefore simulates the potential of a coating defect or holiday on the buried metal object.

Caudill teaches 
	A coupon embedded in the electrolytic medium adjacent the metallic structure and electrically coupled with the cathodic protection unit via the test station (see e.g. #18 on Fig 1 of Caudill); and,
a switch electrically coupled between the coupon and the test station for selectively coupling and decoupling the coupon from the at least one cathodic protection unit (see e.g. #36 on Fig 2 of Caudill).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of Fourie to include the coupon embedded in the electrolytic medium adjacent the metallic structure and electrically coupled with the  cathodic protection unit via the test station; and, a switch electrically coupled between the one coupon and the test station for selectively coupling and decoupling the at least one coupon from the at least one cathodic protection unit as taught in Caudill because this configuration utilizing the coupon allows the protective current to be continuous applied to the pipeline during the measurement. 

Claim(s) 15 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fourie in view of Suemitsu et al (US 2008/0152059 A1). 

Claim 15: Fourie does not explicitly teach that the real-time clock is a digital temperature-compensated crystal oscillator (DTCXO). Suemitsu teaches that digital temperature-compensated crystal oscillator are capable of generating high-precision master clocks for synchronization systems (see e.g. [0099] of Suemitsu). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of Fourie so that the real-time clock is a digital temperature-compensated crystal oscillator as taught in Suemitsu because Suemitsu teaches DTCXO are suitable devices for high-precision master clocks for synchronization systems and KSR rationale B states it is obvious to substitute one known element for another to obtain predictable results.

Claim 30: Fourie does not explicitly teach that the real-time clock is a digital temperature-compensated crystal oscillator (DTCXO). Suemitsu teaches that digital temperature-compensated crystal oscillator are capable of generating high-precision master clocks for synchronization systems (see e.g. [0099] of Suemitsu). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of Fourie so that the real-time clock is a digital temperature-compensated crystal oscillator as taught in Suemitsu because Suemitsu teaches DTCXO are suitable devices for high-precision master clocks for synchronization systems and KSR rationale B states it is obvious to substitute one known element for another to obtain predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795